DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
Response to Arguments
Applicant’s amendments have overcome the prior art rejection. Rejections under 35 U.S.C. § 112 are pending.
Response to Amendment
Claim Objections
Claim 13 objected to because of the following informalities:  
In claim 13 ‘receive one or more the plurality of images’ should read ‘receive one or more of the plurality of images’.  
In claim 21 ‘blood flow power spectrum model analysis mean’ should read ‘blood flow power spectrum model analysis means’.
In claim 21 ‘one, two or more’ should read ‘one or more’
Appropriate correction is required.
Claaim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a laser light irradiation means configured to apply laser light” in Claim 13
“a light receiving means configured to detect reflection light” in Claim 13
“an image capturing means configured to receive” in Claim 13
“an image storage means configured to store” in Claim 13

“a blood flow power spectrum model analysis means configured to transform…configured to predict” in claim 13
“a display means configured to receive…configured to display” in Claim 13
“a heartbeat strength computation means …configured to obtain…configured to calculate” in Claim 13
“a heartbeat strength map creation means configured to image” in claim 21
“a laser light irradiation system configured to apply” in claim 23
“a light receiving section configured to provide” in Claim 13
“an image capturing section configured to receive…further configured to successively capture” in Claim 23
“an image storage section configured to store” in Claim 23
“a computation section configured to receive…configured to compute…configured to obtain…configured to calculate” in Claim 23
“a blood flow power spectrum model analysis section configured to transform…configured to predict” in claim 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 recites ‘image capturing means’, ‘image storage means’, ‘computation means’ and ‘heartbeat strength computation means’ which were not mentioned in Applicant’s specification. Applicant’s specification has no disclosure of any structural elements/software elements pertaining to said elements and does not even recite the term ‘means’ anywhere in the disclosure in relation to said elements.
Per claim 21, Applicant’s specification has no disclosure of any structural elements/software elements pertaining to ‘a heartbeat strength map creation means” and does not even recite the term ‘means’ anywhere in the disclosure in relation to said element.
Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 recites ‘image capturing section’, ‘image storage section’, ‘computation section’ and which were not mentioned in Applicant’s specification. Applicant’s specification has no disclosure of any structural elements/software elements pertaining to said elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation ‘image capturing means’ but do not provide any structure for this element. In light of the specification it is unclear what this element is intended to be given that no structure for this element is given in the specification.
Claim 13 recites the limitation ‘image storage means’ but do not provide any structure for this element. In light of the specification it is unclear what this element is intended to be given that no structure for this element is given in the specification.
Claim 13 recites ‘a computation means’, ‘a heartbeat strength computation means’ and ‘a blood flow power spectrum model analysis means’ and claim 21 recites ‘a heartbeat strength map creation means” but do not provide any structure for these elements. In light of the 
Claim 13 recites the limitation "the time-course changes of the blood flow" in Lines 27-28.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes it would appear this should read ‘the time-course changes of the blood flow map’.
Claim 22 recites ‘detecting reflection light…by a plurality of pixels’ and it is unclear how ‘a plurality of pixels’ is meant to detect light.
Claim 22 recites the limitation "the one or more of the plurality of images" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the blood flow map" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites ‘a blood flow map’ after previously reciting ‘the blood flow map’ thus making it unclear whether each recitation refers to the same element or not.
Claim 22 recites the limitation "the time-series blood flow data" in Lines 16-17 and 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation ‘image capturing section’ but do not provide any structure for this element. In light of the specification it is unclear what this element is intended to be given that no structure for this element is given in the specification.
Claim 23 recites the limitation ‘image storage section’ but do not provide any structure for this element. In light of the specification it is unclear what this element is intended to be given that no structure for this element is given in the specification.
Claim 23 recites ‘a computation section’ and claim 24 recites ‘a blood flow power spectrum model analysis section’ but do not provide any structure for these elements. In light of the specification it is unclear what these elements are intended to be given that no structure for 
Claim 24 recites the limitation "the time-course changes of the blood flow" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes it would appear this should read ‘the time-course changes of the blood flow map’.
Allowable Subject Matter
Claims 13-19 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the combination of Fujii et al. (US 2010/0056936), O’Brien et al. (US 2009/0099424), and Sullivan et al. (US Patent No. 6984207) references. While in combination these references teach a laser light irradiation means, light receiving means, image capturing means, image storage means, computation means, a blood flow power spectrum model analysis means, and a display means. They do not teach the specific functions that the computation means and blood flow power spectrum model analysis means are now configured to do thus requiring the prior perform the functions rather than be capable of performing said functions. These limitations distinguish the claimed invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791